Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 
March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-12, 14, 17 and 18 are pending in the application.

Election/Restrictions
Applicant's election with traverse of Group I, 

    PNG
    media_image1.png
    261
    608
    media_image1.png
    Greyscale
,
and the species of Example 20a, found on page 246 of the instant specification (reproduced below),

    PNG
    media_image2.png
    190
    633
    media_image2.png
    Greyscale
,

in the reply filed on July 2, 2021 was acknowledged in the previous Office Action.  The requirement was deemed proper and therefore made FINAL in the previous Office Action.


Claims 17 and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 2, 2021.

IMPORTANT REMINDER:  Applicant is reminded to strictly adhere to claim amendment practice as required by          37 CFR 1.121.  The status identifier for claims 17 and 18 is incorrect in the amendment filed 
October 28, 2021.  The correct status identifier which should have been used is "Withdrawn-Previously Presented" instead of "Previously Presented" since claims 17 and 18 are directed to a non-elected invention.  See the Restriction Requirement of 
May 3, 2021 and the Election of July 2, 2021.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on October 28, 2021 was filed after the mailing date of the non-final Office Action on 
July 28, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Currently amended claim 8 lacks antecedent basis from claim 1 since it is not stated in claim 1 that “R4 and R7 can be linked such that … a 4-6-membered heterocyclic ring” as found in currently amended claim 8 (lines 15-17 of Page 14).

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive. Applicant has amended the dependency of claim 8 to now depend from independent claim 1.  However, claim 1 does not state that R4 and R7 can be linked together to form a ring.  Claim 1 states that R4 and R5 can be linked together to form specific rings (last 6 lines of Page 3) and that R6 and R7 can be linked together to form a specific rings (lines 4-9 of Page 5). 



(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Currently amended claim 8 fails to further limit claim 1 because claim 8 is broader in scope than claim 1. It is not stated in claim 1 that “R4 and R7 can be linked such that … a 4-6-membered heterocyclic ring” as found in currently amended claim 8 (lines 15-17 of Page 14).
Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Applicant has amended the dependency of claim 8 to depend from independent claim 1.  However, claim 1 does not state that R4 and R7 can be linked together to form a ring.  Therefore, claim 8 fails to further limit claim 1 because claim 8 is broader in scope than claim 1.  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. {EP 2,565,193 A}.
Determination of the scope and content of the prior art (MPEP §2141.01)
	Applicant currently claims compounds of Formula (I),

    PNG
    media_image3.png
    258
    295
    media_image3.png
    Greyscale

wherein X1 can represent CRa,
where Ra can represent hydrogen;
X2 can represent CRd,
where Rd can represent hydrogen;
R1 is a group of the formula : -L-Z, 
where L can be absent and 
Z can represent (1-6C)alkyl;
R2 can represent (i) the group of the formula: 
    PNG
    media_image4.png
    144
    99
    media_image4.png
    Greyscale
 
where W1 can represent CR4R5, 
R4 and R5 can independently represent hydrogen, 
W2 can represent CR6R7R8, 
R6 and R7 can independently represent hydrogen, and 
R8 can represent (1-2C)alkyl; and
R3 can represent (i) a group of Formula A,

    PNG
    media_image5.png
    212
    201
    media_image5.png
    Greyscale
, 
where Xa can represent N, 	
Xb can represent CRx1, 
Rx1 can represent hydrogen, 
R9 can represent hydrogen or fluoro, 
R10 can represent a group of the formula: 
-Y3-Z3,
where Y3 can represent N(Rs)(CRsRt)q1, 
q1 can be zero, 
Rs can represent hydrogen, and 
Z3 can represent a heteroaryl which can be 
substituted by a group of the formula: 
-Lz-Wz 
where Lz can be absent, and
Wz can represent a 4- to 7-membered 
heterocyclyl, which heterocyclyl 
can be substituted with 
(1-4C)alkyl. 

Li et al. {see entire document; particularly pages 3, 4, 53 and 70-74; and especially Compound II-20 and 

    PNG
    media_image6.png
    163
    440
    media_image6.png
    Greyscale
,
wherein X can represent NR1;
Y can represent NR1;
R1 can represent optionally substituted C1-6 alkyl;
Ring A can represent a 5-10 heteroaryl;
p can be 1;
R2 can represent Re optionally substituted with Ra;
Re can represent 3-10 membered heteroalicyclyl;
Ra can represent C1-6alkyl;
Z1 can represent CH, CR2 or N, 
Z2 can represent CH or CR2;
where R2 can represent hydrogen or Re and 
Re can represent alkyl;
R3 can represent hydrogen;
R4 can represent hydrogen or alkyl;
R5 can represent halogen or alkyl,



    PNG
    media_image7.png
    206
    859
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    61
    859
    media_image8.png
    Greyscale
.

Ascertainment of the difference between the prior art and the claimed invention (MPEP §2141.02)
	The difference between the compounds of Li et al. and the compounds instantly claimed is that the instant claimed compounds are generically described in Li et al.
Finding of prima facie obviousness--rational and motivation 
(MPEP §2142-2143)
prima facie obvious, In re Lemin, 141 USPQ 814 (C.C.P.A. 1964).  The motivation to make the claimed compounds derives from the expectation that structurally similar compounds would possess similar activity such as inhibit JAK kinases.
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the instant claimed invention, to prepare products embraced by the prior art.  A person of ordinary skill in the art would have been motivated to prepare products embraced by the prior art to arrive at the instant claimed products with the expectation of obtaining additional beneficial products which would inhibit JAK kinases.  
At the very least, such renders at bar obvious as regards these structured compounds and, as regards homologous, isomeric, or other “similar” compounds encompassed in the claims, such are obvious, under 
Ex parte Henkel, 130 USPQ 474 (Bd. Pat. App. & Int. 1960).  Absent a factual side-by-side persuasive comparative showing in a Declaration filed under 
37 CFR 1.132 of unexpected, beneficial and superior results of the instant claimed invention over the closest compounds found in Li et al., the instant claimed invention would have been suggested to one skilled in the art and therefore, the instant claimed invention would have been obvious to one skilled in the art.

Response to Arguments
Applicant's arguments filed October 28, 2021 have been fully considered but they are not persuasive.  Applicant argues that the teachings in Li et al. would .  
In response, the teachings in Li et al. would teach, suggest and motivate one skilled in the art to make the currently claimed compounds.  There is only one difference between Compounds II-20 and II-21 in Li et al.,

    PNG
    media_image7.png
    206
    859
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    61
    859
    media_image8.png
    Greyscale


and the currently claimed compounds and that is in the definition of the instant R2 variable.  See the Y variable definition in the compounds of Li et al.  
2 variable can represent an alkyl having a minimum of four carbons.  See in the currently amended claims wherein R2 can represent (i) the group of the formula: 
    PNG
    media_image4.png
    144
    99
    media_image4.png
    Greyscale
; W1 can represent CR4R5 and R4 and R5 can independently represent hydrogen; W2 can represent CR6R7R8, R6 and R7 can independently represent hydrogen, and R8 can represent (1-2C)alkyl.  The Y variable in Compounds II-20 and II-21 of Li et al. represents -N(CH-3).  However, on lines 30-31 on page 3 of Li et al., the Y variable in formula I,

    PNG
    media_image9.png
    144
    389
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    39
    734
    media_image10.png
    Greyscale

is defined as NR1 wherein the R1 variable can represent an optionally substituted C1-6 alkyl.  Therefore, the 
Applicant argues that the claimed compounds exhibit the unexpected result of inhibiting BCL6 whereas Li et al. do not teach that his compounds can inhibit BCL6.  Applicant also directs the Examiner’s attention to the description of the assay performed on pages 341-343 and the data provided in Tables 1a, 1b, 2a, 2b, 2c and 2d (pages 189-191 of the specification).
In response, there is no requirement that the prior art must suggest that the claimed product will have the same or similar utility as that discovered by applicant in order to support a legal conclusion of obviousness.  In re Dillon, 16 U.S.P.Q. 2d 1897, 1904 (Fed. Cir. 1990).  See MPEP 2144(IV).  
The data in the instant specification on pages 189-191 as well as the description of the assay on pages 341-343 have again been reviewed.  However, no comparison showing of the currently claimed compounds with the compounds of Li et al. was found.  Applicant prima facie case must compare his claimed invention with the closest prior art.  In re Holladay, 199 USPQ 516 (C.C.P.A. 1978).  See MPEP 716.02(e).
The data in Table 1a for Example 1c in comparison to Example 1e was of interest since Applicant argued unexpected results.  The data for Table 1a is discussed in paragraph [00139] on page 188,

    PNG
    media_image11.png
    132
    637
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    202
    252
    media_image12.png
    Greyscale
       
    PNG
    media_image13.png
    285
    255
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    191
    559
    media_image14.png
    Greyscale

Example 1c is not embraced by the genus claimed in independent claim 1 because of the definition of the R2 variable.  However, Example 1c does have methyl substituents attached to the 1- and 3-positions of the benzimidazolone ring, the same as found in the compounds of Li et al.  Example 1e is embraced by the genus claimed in independent claim 1.  According to the discussion in paragraph [00139] of the results in Table 1a, the higher the pIC50 value, the more preferred the compound.  Example 1c has a higher pIC50 value than Example 1e and therefore, Example 1c (not embraced by claim 1) is a more preferred compound than Example 1e (embraced by claim 1).  For the reasons given above, the rejection is deemed proper and therefore, the rejection is maintained.
Allowable Subject Matter
	The elected species of Compound 20a is allowable over the prior art of record.

Claim 12 is allowed over the prior art of record.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period 


This application contains claims 17 and 18 drawn to an invention nonelected with traverse in the reply filed on July 2, 2021. A complete reply to the final rejection must include cancellation of nonelected claims or other appropriate action (37 CFR 1.144) See MPEP §821.01.


Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to: 
Laura L. Stockton 
(571) 272-0710.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

					/LAURA L STOCKTON/                     Primary Examiner, Art Unit 1626                                                                                                                                                                                   					Work Group 1620
					Technology Center 1600

December 16, 2021
Book XXVI, page 187